UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 98-7785



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


NED TRADER,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-93-368, CA-97-774-B)


Submitted:    August 31, 1999              Decided:   September 9, 1999


Before WIDENER, MURNAGHAN, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ned Trader, Appellant Pro Se. Christine Manuelian, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ned Trader seeks to appeal an order denying his motion to re-

consider following the district court’s denial of Trader’s motion

to vacate, set aside, or correct his sentence pursuant to 28

U.S.C.A. § 2255 (West Supp. 1999).       We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss on

the reasoning of the district court.       See United States v. Trader,

Nos. CR-93-368, CA-97-774-B (D. Md. Nov. 4, 1998).          We also deny

Trader’s motion for appointment of appellate counsel.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                     2